Memorandum.
Special Term properly confirmed that portion of the arbitrator’s determination which awarded grievant, a teacher, lost salary for the 1974-1975 school year and properly modified the award by vacating the provision for reinstatement for the 1975-1976 school year, pursuant to CPLR 7511 (subd [c], par 2) (see Matter of Alberti v County of Erie, 46 AD2d 725). An award may be va'cated under CPLR 7511 (subd [b], par 1, cl [iii]) if the arbitrator acted outside the limits authorized by the arbitration agreement, which is the foundation of his authority and jurisdiction, or, where the arbitrator’s construction of the agreement is completely irrational and, in effect, makes a new contract for the parties (Lentine v Fundaro, 29 NY2d 382, 385; Matter of Granite Worsted Mills [Cowan], 25 NY2d 451, 456-457; Matter of National Cash Register Co. [Wilson] 8 NY2d 377, 383). Considering the contractual provision concerning timely notice of denial of tenure and termination of services to be accorded grievant found breached by the school district, there being no deprivation of any other substantive right, the award of loss of salary for the 1974-1975 school year completely satisfies any damage sustained by grievant. However, the award of reinstatement for the 1975-1976 school year, bearing no rational connection to the contractual provision found breached by the school district, constitutes a determination beyond the submission and in excess of arbitrator’s power.